DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 11/26/2019.  These drawings are accepted for examination.


Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly applied combination with Zhao is being relied upon to show a 3d/3d modeling and matching for scoring registrations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al (US 2017/0112411) in view of Zhao (2019/0209043)

Regarding claims 1, 10, 16-20, Costello et al discloses and teaches the registration of luminal data into a 3d model (0047) including reception of location data regarding a sensor on a tool navigating the luminal network (0048), identifying matches in the model with the location data (0048-0049) and the display of matches having registration “scores” above a level (0048-0049). 
Costello et al discloses what is listed above, but fails to disclose the association of the registration scores based on a deformation model to the 3d model. Attention is hereby directed to the teaching reference to Zhao et al which expressly discloses and teaches the assigning of matches a registration score based on deformation model applied to a 3d model (0044, 0053, 0055, 0060-0067) and providing scores to a thresholding for registration (0071, 0056-0059 for bifurcation detection and measures). It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zhao et al with those of Costello et al in order to provide registered guidance to matching locations with 3d models during surgical navigation and utilizing soring to identify registration matching (0047-0049, Costello et al; 0056-0066 and 0070-0071 Zhao et al).

Regarding claims 16-20, Costello et al discloses the generation of a 3d model from pre-procedure data, generating a 3d model of the luminal network from data, applying a transform to the 3d model of the network to approximate a current or later 3d model, the collection of lung data with an EM sensor, and the application of transforms to the 3d model to provide the ‘best’ result of the model into the updated model (Abs, 0020-0021, 0045-0050, with 0014-0015, 0047-0050 for registration and model updates for registration (transforms, claims 5, 9), and 0019, 0030 for accuracy evaluation/improvement).

Regarding claims 7-9, 14, 15, Costello et al discloses and teaches the method of airway mapping including lung region mapping, as well as the modeling of turns/bends, and multiple registrations being utilized, but fails to disclose the deformation modeling with weighted registration, nor the stitching together of multiple rigid registrations to provide a combined rigid registration. 
Attention is hereby directed to the teaching reference to Zhao et al in order to provide the teachings of modeling rotation, bending, or compression for multiple regions, OR the modeling of multiple rigid registrations (between segments, 0034-0036) where a deformation model moves a window along the airway/bifurcations (0044, 0052-0057). Zhao et al discloses the modeling of bronchoscopes/catheters along with lung and weighted sums of the modeling to assess the deformation of the luminal network (0032-0037, 0052-0055). It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Zhao et al with those of Costello et al in order to provide a plurality of possible matching registrations/models of deformation for different aspects/zones being mapped, and the updating of the model with weighted/summed registration (0064-0071, Zhao).

Regarding claims 2-6 and 11-13, Costello et al disclose the registration between datasets and the assignment of updated registration data based on accuracy of the dataset/registration. 
Costello et al does not do so with the assignment of registration scores based on deformation model applied to a 3d model, but as disclosed above, attention is hereby directed to Zhao et la to provide such teachings (Abs, 0052-0057, 0060, 0067-0071). 
In addition, reference to Zhao et al discloses the assessment of potential matches as registration scores to be evaluated as higher or lower scores, and wherein the higher scores are utilized with a thresholding process (0063-0071, and 0052-0062 for other matching space and processing for evaluation of matching for segments, windows, and selected image tissue structures) with the difference in distance, registration errors, potential matches with regional disparities, and anatomically defined anchors/points all be utilized to constrain and refine registration. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zhao et al provide registration scores and matches as well as the assessment of such matches/registrations in the lungs, including those at bifurcations with the system and methods of Costello et al in order to provide updated modeling and tracking of a tool/navigation thereof in an airway being interrogated (Abs, Zhao et al, Costello and further Zhao et al Fig 3, 0033-0036, 0042-0046 for tracking and tree/branch selection, 0049-0067 for matching space, model refinement, and decision trees).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793